Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 1 of 7 Page ID #:1016




  1 Matthew Storman
    1601 E Ruddock St.
  2 Covina, CA 91724
    (626) 833-6327
  3 matthewstorman@gmail.com

  4

  5 MATTHEW STORMAN, IN PRO PER

  6

  7

  8                                UNITED STATES DISTRICT COURT

  9                              CENTRAL DISTRICT OF CALIFORNIA

 10 NINTENDO OF AMERICA INC.,                           )   Case No. 2:19-CV-07818-CBM-RAO
    a Washington corporation                            )
 11                                                     )   DEFENDANT’S RESPONSE IN RE:
                             Plaintiff(s),              )   MINUTE IN CHAMBERS ORDER RE:
 12                                                     )   PLAINTIFF'S MOTION FOR SUMMARY
          vs.                                           )   JUDGMENT
 13                                                     )
    MATTHEW STORMAN, an individual, JOHN                )
 14 DOES 1-10, individuals and/or corporations,         )
                                                        )
 15                                                     )
                                Defendant(s).           )
 16                                                     )
                                                        )
 17                                                     )
                                                        )
 18
 19          COMES THIS DAY, in accordance with this Court’s Order (Doc. 66), Defendant Matthew
 20 Stroman, proceeding in pro per, hereby asserts that Plaintiff Nintendo of America, Inc., cannot and

 21 does not have a cognizable trademark infringement claim against Defendant Storman, in light of the

 22 decisions of Dastar Corp. 11. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003), and

 23 Slep-Tone Entm 't Corp. Wired for Sound Karaoke & DJ Servs., LLC, 845 F.3d 1246 (9th Cir.

 24 2017).

 25          Whereas there is no legitimate confusion as to the Owner of marks at issue in the case and
 26 the Defendant has not used those marks in connection with the sale, offering for sale, distribution,

 27 or advertising, the Plaintiff cannot maintain a cognizable claim against the Defendant.

 28
                                               -1-
                     DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
                TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 2 of 7 Page ID #:1017




  1                          Dastar Corp. 11. Twentieth Century Fox Film Corp.
                                             539 U.S. 23 (2003)
  2
             Numerous courts in this circuit and district have applied the reasoning of the US Supreme
  3
      Court decision in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003) to
  4
      determine that Lanham Act claims based on the alleged unauthorized use of a person’s likeness in a
  5
      copyrighted work are preempted under the Copyright Act. See e.g. Slep-Tone Entm't Corp. v. Wired
  6
      for Sound Karaoke & DJ Servs., LLC, 845 F.3d 1246, 1250 (9th Cir. 2017) (“When the claim is
  7
      more accurately conceived of as attacking unauthorized copying, Dastar requires us to avoid
  8
      recognizing a “species of mutant copyright law” by making such claims cognizable under the
  9
      Lanham Act.”); Meribear Prods., Inc. v. Vail, 2014 WL 12597609, at *3 (C.D. Cal. Aug. 5, 2014)
 10
      (“Dastar controls this case. MBH's Section 43(a) claim is premised on the theory that Defendants
 11
      essentially plagiarized MBH's design work by presenting it as Vail's work.”); Lauter v. Rosenblatt,
 12
      2017 WL 6205784, at *7 (C.D. Cal. Dec. 6, 2017) (“Because that unauthorized distribution falls
 13
      squarely within the Copyright Act, Plaintiff’s Lanham Act claim against EBAC is preempted.”);
 14
      Lions Gate Entm't Inc. v. TD Ameritrade Servs. Co., Inc., 170 F. Supp. 3d 1249, 1265 (C.D. Cal.
 15
      2016) (“The same kind of preemption principle applies for federal Lanham Act causes of action as
 16
      for state and common-law causes of action.”) Carranza v. Lideres Entm't Grp., 2009 WL 10675974,
 17
      at *3 (C.D. Cal. June 29, 2009) (“In addition, UMG correctly notes that all of Plaintiff's Lanham
 18
      Act claims . . . as currently alleged, would be preempted by the Copyright Act as explained by the
 19
      Supreme Court in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003).
 20
             In this case, Plaintiff is essentially claiming in these causes of action that Defendant took it’s
 21
      work and reproduced, distributed, and sold it—all rights protected by the Copyright Act.”) See also
 22
      Basil v. New Razor & Tie Enterprises, LLC, 2018 WL 3869480, at *4 (C.D. Cal. Feb. 14, 2018)
 23
      (“Basil’s Lanham Act claim alleges no well-pleaded facts that would support a claim that is not
 24
      preempted by the Copyright Act …. The Court therefore dismisses the SAC’s Lanham Act claim.”);
 25
      Aquawood, LLC v. Toys "R" Us-Delaware, Inc., 2016 WL 10576620, at *3 (C.D. Cal. Mar. 10,
 26
      2016) (dismissing unfair competition claims because they were preempted by the Copyright Act).
 27

 28
                                                -2-
                      DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
                 TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 3 of 7 Page ID #:1018




  1              Section 43(a) of the Lanham Act provides, in pertinent part, that “any person who… uses in

  2 commerce any word, term, name, symbol, or device, or any combination thereof, or any false

  3 designation of origin, false or misleading description of fact, or false or misleading representation of

  4 fact, which … is likely to cause confusion, or to cause mistake, or to deceive as to the …

  5 sponsorship, or approval of his or her goods, services… shall be liable in a civil action by any

  6 person who believes that he or she is or is likely to be damaged by such act.” 15 U.S.C. §

  7 1125(a)(1). Thus, in order to state a claim under the Lanham Act, the Plaintiff must establish that

  8 Defendant’s conduct created a likelihood of confusion as to whether he was endorsing Nintendo ‘s

  9 products. See White v. Samsung Elecs. Am., Inc., 971 F.2d 1395, 1399 (9th Cir. 1992).

 10              “Under the law of false endorsement, likelihood of customer confusion is the determinative

 11 issue.” Cairns v. Franklin Mint Co., 292 F.3d 1139, 1149 (9th Cir. 2002). “[N]ot all uses of a

 12 [person’s] image are actionable under § 1125(a). Only uses which suggest sponsorship or approval

 13 are prohibited.” Cairns v. Franklin Mint Co., 107 F. Supp. 2d 1212, 1214 (C.D. Cal. 2000). The

 14 Lanham Act “prohibits only false endorsement, not mere use of an image or name.” Id. “The

 15 ‘likelihood of confusion’ inquiry generally considers whether a reasonably prudent consumer in the

 16 marketplace is likely to be confused as to the origin or source of the goods or services bearing one

 17 of the marks or names at issue in the case.” Rearden LLC v. Rearden Commerce, Inc., 683 F.3d

 18 1190, 1209 (9th Cir. 2012). “To succeed, a plaintiff must show more than simply a possibility of
 19 such confusion.” Id. 1

 20              Because the no reasonable person would be confused regarding the Defendant’s alleged

 21 website and the Nintendo Brand, in accordance with Dastar Corp. 11. Twentieth Century Fox Film

 22 Corp., 539 U.S. 23 (2003), the Plaintiff does not have a cognizable trademark infringement claim

 23 against Defendant Storman.

 24

 25

 26
      1
          Courts look to eight factor when determining whether there is a likelihood of confusion: (1) strength of the mark; (2)
 27 proximity of the goods; (3) similarity of the marks; (4) evidence of actual confusion; (5) marketing channels used; (6)
      type of goods and the degree of care likely to be exercised by the purchaser; (7) defendant's intent in selecting the mark;
 28 and (8) likelihood of expansion of the product lines.” Id.
                                                    -3-
                          DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
                     TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 4 of 7 Page ID #:1019




  1                  Slep-Tone Entm 't Corp. Wired for Sound Karaoke & DJ Servs., LLC
                                       845 F.3d 1246 (9th Cir. 2017)
  2
              In Slep-Tone Entertainment Corp. v. Wired for Sound Karaoke & DJ Servs., LLC the US
  3
      Court of Appeals for the Ninth Circuit upheld a district court decision granting summary judgment
  4
      to a defendant that its use of digital files did not infringe plaintiff’s trademark or trade dress for its
  5
      CD-Gs (compact discs incorporating graphics, lyrics and music that accompany performances by
  6
      karaoke singers). Case No. 14-17229 (9th Cir., Jan. 18, 2017) (per curiam).
  7
              Slep-Tone Entertainment, a manufacturer of CD-Gs played by karaoke operators in
  8
      conjunction with performances by karaoke singers, brought suit against Wired for Sound Karaoke
  9
      & DJ Services for trademark infringement and unfair competition. The district court granted
 10
      summary judgment to Wired as to the trademark and unfair competition causes of action on the
 11
      grounds that “ripping” the content of Slep-Tone’s CD-Gs onto Wired’s computer hard drive for
 12
      ease of playback (i.e., eliminating the need to change discs in between performances) was not likely
 13
      to confuse consumers as to the source of the tangible goods sold by Slep-Tone. The Ninth Circuit
 14
      agreed but nevertheless remanded the case back to the district court for consideration of the breach
 15
      of contract claims, since double recovery was no longer a possibility.
 16
              In 2009, Slep-Tone brought suit against Wired for its use of the unauthorized computer files
 17
      instead of the original CD-Gs. The parties settled the previous suit in 2010, but Slep-Tone again
 18
      filed suit after learning of continuing use of such files. In its second complaint, Slep-Tone argued
 19
      that when Wired played the songs that were performed, Slep-Tone’s trademarks and trade dress
 20
      were displayed, and therefore the consuming public would be confused as to the source of origin of
 21
      the CD-G goods. The Ninth Circuit agreed with the district court that there was no likelihood of
 22
      confusion—the appropriate test for both trademark infringement and unfair competition—as the
 23
      content stored on the CD-Gs does not meet the definition of a relevant “good” as defined by the
 24
      Supreme Court of the United States and the Lanham Act.
 25
              Specifically, the Ninth Circuit cited to the Supreme Court’s 2003 discussion in Dastar Corp.
 26
      v. Twentieth Century Fox Film Corp. that “origin of goods,” for purposes of Lanham Act claims,
 27
      must “refer[] to the producer of the tangible goods that are offered for sale, and not to the author of
 28
                                                -4-
                      DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
                 TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 5 of 7 Page ID #:1020




  1 any idea, concepts, or communication embodied in those goods.” Dastar refuted the notion that a

  2 “species of mutant copyright law” could be used to prohibit unauthorized copying of content stored

  3 on physical goods, when those goods (here, the CD-Gs) are typically never viewed by the public or

  4 even noted by them. Relevant consumers in this context never see the digital files on the hard drive

  5 of the operator’s karaoke system, nor does Wired sell the files or make representations about them

  6 to the performers or audience. Because Wired did not use Slep-Tone’s marks “in connection with

  7 the sale, offering for sale, distribution, or advertising” of the ripped files on its hard drive, there was

  8 no actionable claim under the Lanham Act for trademark infringement or unfair competition, as

  9 both require a likelihood of confusion as to the source of the goods.

 10          Because Plaintiff Nintendo has not and cannot prove to any reasonable jurist that Defendant

 11 Storman has not used Nintendo’s marks in connection with the sale, offering for sale, distribution,

 12 or advertising, Plaintiff Nintendo cannot maintain a cognizable trademark infringement claim

 13 against Defendant Storman in accordance with Slep-Tone Entm 't Corp. Wired for Sound Karaoke

 14 & DJ Servs., LLC, 845 F.3d 1246 (9th Cir. 2017)

 15

 16                                                  Respectfully Submitted,

 17

 18          DATED: March 27, 2021
 19
                                                                      Matthew Storman
 20                                                                   1601 E Ruddock St.
                                                                      Covina, CA 91724
 21                                                                   (626) 833-6327
                                                                      matthewstorman@gmail.com
 22

 23

 24

 25

 26

 27

 28
                                                -5-
                      DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
                 TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 6 of 7 Page ID #:1021




  1                           DECLARATION OF MATTHEW STORMAN

  2          I, the undersigned, being of sound minds and competent to testify as to the truthfulness of
  3
      the statements made hereinabove, after being duly sworn, under the pains and penalties of perjury,
  4
      hereby certify that I have read the foregoing document, and hereby affirm that I have personal
  5
      knowledge of the facts therein, and to the best of my knowledge, information, and belief, the
  6

  7 foregoing is true and correct.

  8          I understand that I am swearing or affirming under oath to the truthfulness of the claims

  9 made in this motion and that the punishment for knowingly making a false statement includes fines

 10 and/or imprisonment.

 11
             DATED: March 27, 2021
 12

 13                                                                Matthew Storman
                                                                   1601 E Ruddock St.
                                                                   Covina, CA 91724
 14                                                                (626) 833-6327
                                                                   matthewstorman@gmail.com
 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               -6-
                     DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
                TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
Case 2:19-cv-07818-CBM-RAO Document 68 Filed 03/31/21 Page 7 of 7 Page ID #:1022




  1                                   CERTIFICATE OF SERVICE

  2         I, the undersigned, hereby certifies that on the 27th day of March 2021, that a true and

  3 complete copy of the foregoing motion was served via the ECF/CM system, upon:

  4
                                   Katherine M. Dugdale, Bar No. 168014
  5                                     KDugdale@perkinscoie.com
                                           PERKINS COIE LLP
  6                                  1888 Century Park E., Suite 1700
                                       Los Angeles, CA 90067-1721
  7                                      Telephone: 310.788.9900
                                          Facsimile: 310.788.3399
  8
                                 William C. Rava (appearing pro hac vice)
  9                            Christian W. Marcelo (appearing pro hac vice)
                                         WRava@perkinscoie.com
 10                                     CMarcelo@perkinscoie.com
                                           PERKINS COIE LLP
 11                                    1201 Third Avenue, Suite 4900
                                            Seattle, WA 98101
 12                                      Telephone: 206.359.8000
                                         Facsimile: 206.359.9000
 13
                                           Attorneys for Plaintiff
 14                                       Nintendo of America Inc.

 15
            DATED: March 27th, 2021
 16
                                                                   Matthew Storman
 17                                                                1601 E Ruddock St.
                                                                   Covina, CA 91724
 18                                                                (626) 833-6327
                                                                   matthewstorman@gmail.com
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              -7-
                    DEFENDANT MATTHEW STORMAN’S RESPONSE AND OPPOSITITION
               TO PLAINTIFF NINTENDO OF AMERICA’S MOTION FOR SUMMMARY JUDGMENT
